On a motion by the respondent for a rehearing, the following opinion was filed:
ByAN, O. J.
The argument of the learned counsel for the respondent, upon the motion for a rehearing of this appeal, *273imputes to tbe former opinion in tbis case error of fact, and not of law.
Tbe counsel reproves us for calling tbe respondent’s structure in tbe lake, an embankment; and says tbat it is only a breakwater to protect tbe respondent’s land abutting on tbe lake. If there really be such error in fact, we think tbat it is in tbe case made, and not in tbe judgment of the court. Tbe respondent, in his notice of appeal to tbe court below, describes what we call an embankment, as “ a piece or parcel of land,” etc. And our reading of the testimony has led us to believe that description to be correct in calling the locus in quo land; land made by embankment in tbe lake.
But if we be mistaken in tbis, and if the track of tbe railroad be not over an embankment made to extend the respondent’s possession into tbe lake, but over a breakwater only, made to protect bis possession in tbe land bounded by tbe natural shore of tbe lake, -we do not see bow it can avail tbe respondent.
For, whatever it be, tbe respondent in his notice claims as tbe owner of it in fee simple. Pretermitting tbe question of tbe respondent’s right to construct a breakwater for the protection of his land, some eighty-five feet into the lake, without proof of the necessity of so great or any intrusion upon the public fee under the lake, we are wholly at a loss to comprehend how the respondent could acquire a fee by a breakwater, which it appears to be now conceded that he could not by embankment. Indeed, the claim of private confiscation of the public fee appears to us to be more plausible by embankment, than by breakwater. For the former would appear to be the more permanent of the two, and more clearly to imply a pos-sessory right.
In the respondent’s notice of appeal, he does not claim tbat the appellant has destroyed or impaired a breakwater, but that it has taken a strip of land. Passing by the variance between the respondent’s claim and his counsel’s brief, we are *274unable to perceive an injury to tbe respondent for which he could recover in this proceeding, by the railroad’s passing over the breakwater of the brief, without injury to it as a breakwater in the protection of the land bounded by the shore of the lake.
By the Oov/rt. — A. rehearing is denied.
Note. After this motion had been submitted, the counsel in the case entered into a stipulation postponing the hearing of the motion. But the court held it too late; holding also that, even before submission, tune under rule XX concerned the court as well as the parties, and could be enlarged by order of the court only.